                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


  United States of America                          )
                                                    )
              v.                                    )               3:17-CR-00213 (MPS)
                                                    )
                                                    )
         Miquel Lewis                               )




         ORDER MODIFYING CONDITIONS OF SUPERVISED RELEASE

      Pursuant to the hearing on revocation of supervised release held on June 23, 2021, the
Court modifies the defendant’s conditions of release to include:

       1. The defendant shall reside at a residential reentry center for a period of 120 days,
          upon availability of a bed, as communicated by the Probation Office. The defendant
          shall comply with all rules and regulations of the residential reentry center.
       2. Until such time that the defendant is admitted to a residential reentry center, he shall
          be placed on home incarceration, enforced by location monitoring. The defendant
          shall be restricted to his mother’s residence at all times, except for medical
          appointments approved in advance by the Probation Office or the Court.


It is so ORDERED.




_________/s/_______________________                                _____6/23/2021_________
Honorable Michael P. Shea                                          Date
United States District Judge
